DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.
This action is in response to the communication filed on 02/21/2022 and the supplemental amendment filed on 02/24/2022.
Claims 4-5 and 1 and 3-15 have been cancelled.
Claims 1-3, 6-12 and 16-24 are pending and allowed in this action.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
In claim 1, on line 11, change “a UE” into --- the UE ---.
In claim 12, on line 11, change ““a UE” into --- the UE ---.
In claim 16, on line 9, change ““a UE” into --- the UE ---.
In claim 17, on line 14, change “cell ID,” into --- cell ID; ---.
In claim 17, on line 17, change “tracking area, and” into --- tracking area; and ---.
In claim 19, on lines 2-3, change “an access-and-mobility management function (AMF), an operations-and-management system (OMS)” into --- the access-and-mobility management function (AMF), the operations-and-management system (OMS) ---.

Prior Art Consideration

(US 2018/0317163 A1), published to Lee et al., on Nov. 1, 2018, discloses --- an S1 message (or N2 message) conveying the message transmitted by the eNB 210 over an S1 interface or N2 interface in 5G between the eNB 210 and the MME 220 includes an indicator indicating that the message is relayed by the relay UE 200b or the ID of the relay UE 200b. (see 0124). --- the NSSF 320 maps the individual network slices to respective service-available areas to generate the service-available area information in the form of a cell ID list, an eNB ID list, a tracking area list, or geographical location information of the corresponding areas (GPS, civic address, zip code, postal code, etc.). (see par. 0171). And --- the AMF 310 may determine that all of the allowed NSSAI is mapping the network slice information constituting the NSSAI to service available areas in the form of a cell list, 
eNB list, or tracking area list. (see par. 0183).
	This new reference, discovered in a search update, is considered closer to the claims. However, it does not disclose or fairly teach/suggest the combined techniques provided below as reason for allowance.

Allowable Subject Matter

Claims 1-3, 6-12 and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly teach/suggest the combined techniques defined by the features of --- requesting a user equipment (UE) to report a tracking area of a neighboring cell, sending a request for slice-context information of the neighboring cell from a first network entity in response to the UE reporting the tracking area of the neighboring cell; receiving the slice-context information of the neighboring cell from the first network entity via an N2 message, wherein the slice-context information comprises a slice support area ID, a tracking area identity (TAI) list for a UE, an access node ID, and a cell ID; determining slice-support information based on the slice-context information, wherein the slice-support information comprises a mapping of a slice to an area, wherein the area comprises the tracking area or a slice-support area --- as recited in or within the context of, particularly, claims 1, 11-12, 16-17.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        2/25/2022